Citation Nr: 1735697	
Decision Date: 08/29/17    Archive Date: 09/06/17

DOCKET NO.  10-36 544A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for residuals of a traumatic brain injury (TBI).

2.  Entitlement to a rating in excess of 20 percent for service-connected low back pain syndrome, degenerative disc disease, lumbosacral and thoracic strain (thoracolumbar spine disability).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel



INTRODUCTION

The Veteran had active duty service from May 1969 to December 1971, and from January 1981 to June 1982.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

In an August 2010 rating decision, the agency of original jurisdiction (AOJ) awarded a 20 percent disability rating for the Veteran's thoracolumbar spine disability, effective December 14, 2007.  As this does not constitute a full grant of the benefits possible, the matter remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

Although the Veteran requested both a Decision Review Officer hearing and a hearing before a Veterans Law Judge, in November 2016, he withdrew these requests, and requested that the Board proceed to the merits of his appeal.  See 38 C.F.R. § 20.704(e) (2016).


FINDINGS OF FACT

1.  The evidence of record it at least in relative equipoise as to whether the Veteran suffers from residuals of a TBI that occurred during his active military service.

2.  For the entire appeal period, the Veteran's thoracolumbar spine disability has not been manifested by forward flexion to 30 degrees or less, even with consideration of functional loss due to pain and other factors.  There is also no evidence of ankylosis, either favorable or unfavorable, of the thoracolumbar spine or the entire spine, and there is no medical evidence showing intervertebral disc syndrome (IVDS) of the thoracolumbar spine resulting in incapacitating episodes that had a total duration of at least four weeks during a twelve-month period.

CONCLUSIONS OF LAW

1.  The criteria for service connection for residuals of a TBI have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102; 3.159, 3.303 (2016).

2.  The criteria for a rating in excess of 20 percent for the Veteran's thoracolumbar spine disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5237-5243 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R.        §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

The Veteran has not referred to any deficiencies in either the duties to notify or assist; therefore, the Board may proceed to the merits of his claim for service connection for a chronic liver disorder and his claims for earlier effective dates.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015, cert denied, U.S.C. Oct.3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board....to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).

In this regard, following the most recent VA examination, the Veteran indicated that his thoracolumbar spine disability may have worsened.  Furthermore, in the July 2017 appellate brief, his representative requested that his claim be remanded so that he could be scheduled for a new examination to address the nature and severity of his thoracolumbar spine disability.  Pertinently however, the Veteran was specifically asked in November 2016 whether he wished to be scheduled for an updated spine examination in relation to this increased rating claim, and he declined, indicating it would not make any sense as he is already in receipt of a combined 100 percent rating.  See a November 1, 2016 Report of General Information.  The Board accordingly finds that a remand for a new VA examination at this time would serve no useful purpose, as the Veteran has already expressed that he would not like to attend a new examination.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).

II.  Service Connection

The Veteran contends that he suffered a TBI during service as a result of a September 1971 assault, and that he currently experiences associated residuals.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection requires evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table).

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

"[L]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time support a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. at 53.

Although all the evidence has been reviewed, only the most relevant and salient evidence is discussed below.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record but does not have to discuss each piece of evidence).

In the instant case, the evidence is at least in equipoise as to whether the Veteran suffers from residuals of a TBI that occurred during his active military service.

Pertinent evidence of record includes VA treatment records, service treatment records, and the Veteran's lay statements.

In September 1971, the Veteran was seen after he was assaulted in his barracks.  Upon examination, there were left eye ecchymoses and first and second degree burns on his chest wall.  His November 1971 discharge examination and report of medical history are silent as to any residuals of a TBI.  Treatment records from his subsequent period of service are also silent as to any residuals of a TBI.

In July 2007, the Veteran filed his claim for service connection.  He stated that, due to the assault, he was knocked unconscious for about sixty seconds.

In May 2008, he reported that, when he was seen in September 1971, he was told that he had a mild to moderate concussion.

In August 2009, the Veteran underwent a VA TBI second level screening by the polytrauma unit.  He reported his in-service assault when he was punched on the left side of his head, burned with an iron, had his legs kicked out from under him, and hit his head on the floor, and that he was knocked out for forty-five seconds.  The treatment provider noted the diagnosis of ecchymosis on the left side of his head at the time of the September 1971 assault.   Current residuals from the injury were identified as vertigo, black outs, headaches, ringing in the ears, intermittent dull pain on the left side of his face, PTSD, and memory changes.  The speech pathologist noted mild deficits in attention/concentration and delayed memory.  The suspected cognitive difficulties were exacerbated by his current issues with sleep, pain, and anxiety.  The treatment provider also noted that symptoms of a TBI could overlap with mental health issues.  The assessment indicated a history of a mild TBI that should have resolved by now.  Nevertheless, the Veteran was then listed on the TBI registry.  On another August 2009 VA TBI Consult report, the Veteran's reported injury in September 1971 was noted, and the physician indicated that the Veteran was currently receiving treatment for a TBI.  After reviewing the Veteran's symptoms, the treatment provider concluded that the examination findings were consistent with a diagnosis of a TBI.  The treatment provider also noted diagnoses of PTSD and depression, but concluded that his current clinical symptoms were consistent with a combination of both a TBI and behavioral health problems.

In January 2011, the Veteran was seen for a neuropsychological evaluation due to his reported memory difficulties.  In addition to his reports of his in-service assault, the neuropsychologist noted that the Veteran's reported symptoms following the assault included lightheadedness, vertigo, and headaches.  The neuropsychologist noted that radiographic imaging revealed no abnormalities of the brain, and cognitive function testing were generally average or above average; however the neuropsychologist noted that learning and memory was mildly impaired.  The neuropsychologist surmised that the current evaluation generally revealed intact neurocognitive functioning with average intellectual ability.  Although there was weakness for immediate memory, the neuropsychologist attributed such to his psychiatric difficulties, his medications, and his behavioral presentation.  

The Veteran is competent to report the onset and continuity of symptoms related to residuals of a TBI, to include lightheadedness, vertigo, black outs, headaches, ringing in the ears, intermittent dull pain on the left side of his face, and memory changes.  See Layno v. Brown, supra (a lay person is competent to report symptoms based on personal observation when no special knowledge or training is required).  His reported in-service assault had been confirmed by his September 1971 service treatment record. 

The Board has considered the Veteran's reports of history and symptoms, as well as the medical opinions above.  In light of the Veteran's competent and credible statements of his symptoms and history, clear confirmation of an in-service head trauma, and competing medical opinion evidence that on the one hand supports a finding that residuals of that in-service head injury exist (including vertigo, black outs, headaches, ringing in the ears, intermittent dull pain on the left side of his face, PTSD, and memory changes), and on the other support a finding that the Veteran's cognitive problems may actually be manifestations of his psychiatric disability, and not a residual of TBI, the Board finds that the evidence is in relative equipoise as to whether the Veteran suffers from current residuals of a TBI, and also whether those residuals are related to his in-service assault.

The Board recognizes that the Veteran is already service-connected for PTSD, rated 100 percent from 1976 to the present day.  To the extent TBI residuals overlap with psychiatric disability manifestations already contemplated in the 100 percent rating, the AOJ should be mindful of the provisions of 38 C.F.R. § 4.14 (addressing the avoidance of pyramiding) when assigning an initial rating.

III.  Increased Rating

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3. 

A veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App.  505 (2007).

Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a veteran's service-connected disability.  38 C.F.R. § 4.14.  However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Although all the evidence has been reviewed, only the most relevant and salient evidence is discussed below.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record but does not have to discuss each piece of evidence).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  38 C.F.R. § 4.40.

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2014); DeLuca v. Brown, 8 Vet. App. 202 (1995).  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id. (quoting 38 C.F.R. § 4.40).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  In Burton v. Shinseki, 25 Vet. App. 1, 5 (2011), the Court found that, when 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability.

On December 14, 2007, VA received the Veteran's claim for an increased rating for his thoracolumbar spine disability.  The August 2008 rating decision on appeal denied a rating in excess of 10 percent for his service-connected thoracolumbar spine disability.  Thereafter, in an August 2010 rating decision, the AOJ increased the Veteran's disability rating to 20 percent, effective December 14, 2007, based upon a January 2008 VA treatment record demonstrating flexion limited to 60 degrees.

Although the Veteran's lumbar spine disability is rated under Diagnostic Code 5237, all spine disabilities are rated, primarily, pursuant to the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a.

The General Rating Formula provides for assignment of a 20 percent rating when forward flexion of the thoracolumbar spine is greater than 30 degrees, but not greater than 60 degrees; if the combined range of motion for the thoracolumbar spine is not greater than 120 degrees; or if muscle spasm or guarding is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 40 percent rating is warranted when forward flexion of the thoracolumbar spine is limited to 30 degrees or less, or when favorable ankylosis of the entire thoracolumbar spine is present.

A 50 percent rating is warranted when unfavorable ankylosis of the entire thoracolumbar spine is present.

Finally, a 100 percent rating is assigned for unfavorable ankylosis of the entire spine.

The "combined range of motion" refers to the sum of forward flexion, extension, left and right lateral flexion, and left and right rotation.  38 C.F.R. § 4.71a (Plate V) indicates that normal range of motion of the thoracolumbar spine encompasses flexion to 90 degrees, and extension , bilateral lateral flexion, and bilateral rotation all to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.

The Notes following the General Rating Formula provide further guidance for rating diseases or injuries of the spine.  Note (1) provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately under an appropriate diagnostic code.  

Alternatively, the Formula for Rating IVDS Based on Incapacitating Episodes provides a 20 percent disability rating for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a.  An incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  Id.

Pertinent evidence includes private treatment records, VA treatment records, VA examination reports from January 2008 and January 2012, and the Veteran's lay statements.

A July 2007 VA treatment record noted that the Veteran's lumbar active range of motion was limited in flexion, and lower back pain increased when standing up.  Unfortunately, the precise range of motion measurements were not provided.

An October 2007 VA MRI revealed multilevel degenerative disc disease.

A January 2008 VA treatment record noted the following range-of-motion results: flexion to 60 degrees; extension to 25 degrees; right lateral flexion to 15 degrees; left lateral flexion to 15 degrees; right lateral rotation to 30 degrees; and left lateral rotation to 30 degrees.  The treatment provider noted evidence of painful motion with extension, lateral flexion, and rotation.

In January 2008, the Veteran underwent a VA examination of his thoracolumbar spine disability.  He reported a gradual worsening of back pain, that he used a cane to walk, and that he could only walk a half of a mile.  Upon examination, his gait was normal, and his spine was symmetrical.  There was tenderness, but no palpable spasms.  Range-of-motion testing revealed the following: flexion to 70 degrees, with objective evidence of pain at 60-70 degrees; extension to 20 degrees, with objective evidence of pain; right lateral flexion to 20 degrees, with objective evidence of pain; left lateral flexion to 20 degrees, with objective evidence of pain; right lateral rotation to 30 degrees, with objective evidence of pain; and left lateral rotation to 30 degrees, with objective evidence of pain.  Following repetitive use, the Veteran's functional ability, including his range of motion, was not further limited by pain, fatigue, weakness, incoordination, or a lack of endurance.  Muscle strength testing and sensory examination were all normal.  He was diagnosed with multilevel degenerative disc disease.  The examiner also noted that the Veteran's thoracolumbar spine disability results in moderate functional impairment.

The examiner noted that he suffered from IVDS, but he did not have any incapacitating episodes over the last twelve months.  He was noted to use a cane regularly for low back pain and hip pain.  There were no other pertinent findings related to his lumbar spine disability.  With regard to any functional impairment on his ability to work, the examiner noted that his functional limitations included limiting heavy lifting, repetitive bending, and prolonged walking.
An April 2011 VA treatment record noted that the Veteran's range of motion was almost at its maximum.

In January 2012, the Veteran underwent another VA examination of his thoracolumbar spine disability.  The examiner noted the presence of degenerative disc disease of the thoracic spine.  He reported a gradual worsening of mid and upper back pain.  With regard to flare-ups, the Veteran indicated that his pain is constant and daily.  Range-of-motion testing revealed the following: flexion to 70 degrees, with no objective evidence of painful motion; extension to 25 degrees, with objective evidence of pain at 25 degrees; right lateral flexion to 25 degrees, with objective evidence of pain at 25 degrees; left lateral flexion to 25 degrees, with objective evidence of pain at 25 degrees; right lateral rotation to 25 degrees, with objective evidence of pain at 25 degrees; and left lateral rotation to 25 degrees, with objective evidence of pain at 25 degrees.  Following repetitive use, the Veteran's functional ability and range of motion remained the same or improved, except that there was less movement than normal and pain on movement.  There was localized tenderness along the thoracic and lumbar paraspinous muscles and guarding and/or muscle spasms, but there was no abnormal gait or spinal contour.  Muscle strength testing, reflex examination, and sensory examination were all normal.  The examiner noted that he suffered from IVDS, but he did not have any incapacitating episodes over the last twelve months.  He was noted to use a cane regularly for low back pain and hip pain.  There were no other pertinent findings related to his lumbar spine disability.  With regard to any functional impairment on his ability to work, the examiner noted that his functional limitations included limiting heavy lifting, repetitive bending, and prolonged walking.

As noted above, the Veteran was asked if he wished to be scheduled for another VA examination of his spine in November 2016, but he declined.

After a careful review of all the evidence, the Board finds that at no time during the pendency of the appeal has the Veteran's lumbar spine disability more nearly approximated the criteria for a higher rating under any applicable diagnostic codes.

With regard to the General Rating Formula, the evidence demonstrates that the Veteran's lumbar spine range of motion has not been limited to 30 degrees or less, even with consideration functional loss due to pain or due to weakness, fatigability, incoordination, and pain on movement; to the contrary, both the January 2008 and January 2012 VA examiners specifically noted that range of motion was not further limited after repetitive use.  Furthermore, at no time during the pendency of the appeal has the evidence demonstrated that he suffers from ankylosis, favorable or unfavorable, of his thoracolumbar spine or the entire spine.  As such, he is not entitled to a disability rating in excess of 20 percent for his lumbar spine disability under the General Rating Formula.  

The Board also finds that, at no time during the appeal period has his lumbar spine disability resulted in any neurological manifestations, such as a bowel or bladder impairment, for which service connection has not already been granted.

With regard to the Formula for Rating IVDS, while both examiners noted the presence of IVDS, both concluded that such did not result in incapacitating episodes at any point during the previous twelve months.  Moreover, there is nothing in the medical that suggests that the Veteran's IVDS resulted in incapacitating episodes requiring bed rest prescribed by a physician.  Thus, at no point during the pendency of the appeal has IVDS of the lumbar spine disability resulted in incapacitating episodes have a total duration of at least four weeks, but no more than six weeks, the criteria for a higher rating under Diagnostic Code 5243.

In assessing the severity of the Veteran's lumbar spine disability, the Board has considered his assertions regarding his symptoms, which he is certainly competent to provide.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  However, he has not alleged that his forward flexion of his lumbar spine is less than that shown on examination, or that he has ankylosis of the thoracolumbar spine or entire spine.  In addition, the criteria necessary to substantiate a higher rating for IVDS includes bed rest prescribed by a physician which is not shown by the evidence of record.  Thus, and as noted above, the Veteran's lay statements cannot serve to satisfy these criteria, and the Board must rely on the medical evidence of record.  As such, his lay assertions do not support assignment of any higher rating pursuant to any applicable criteria at any point pertinent to this appeal.

The Board has considered whether additional staged ratings under Hart, supra, are appropriate for the Veteran's service-connected thoracolumbar spine disability; however, his symptomatology has been stable for the disability rating currently assigned throughout the appeal period.  Therefore, assigning further staged ratings is not warranted.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-370 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

In sum, the Board finds that the preponderance of the evidence is against the Veteran's claim for a rating in excess of 20 percent for his service-connected thoracolumbar spine disability.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against a higher rating, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, supra.


ORDER

Service connection for residuals of a TBI is granted.

A rating in excess of 20 percent for the Veteran's service-connected thoracolumbar spine disability is denied.




____________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


